Citation Nr: 0914054	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-36 315	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

THE ISSUES

1. Entitlement to service connection for a pinched nerve of 
the right leg. 

2. Entitlement to service connection for a right knee 
disability. 

3. Entitlement to service connection for a left knee 
disability. 

4. Entitlement to service connection for arthritis of the 
hands. 

5. Entitlement to service connection for residuals of heat 
stroke. 

6. Entitlement to service connection for hypertension. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from 
September 1981 to March 1991 and he served in the Air 
National Guard from July 1996 to November 2005.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the 
appeal, the Veteran in writing notified the Board that he was 
withdrawing his appeal on the claims of service connection 
for a pinched nerve of the right leg, a right knee 
disability, a left knee disability, arthritis of both hands, 
residuals of heat stroke, and hypertension. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the claims of service connection for a pinched 
nerve of the right leg pain, a right knee disability, a left 
knee disability, arthritis of the hands, residuals of heat 
stroke, and hypertension have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran. 38 C.F.R. § 20.204. 

In April 2009, prior to the promulgation of a decision in the 
appeal, the Veteran in writing withdrew from his appeal the 
claims of service connection for a pinched nerve of the right 
leg, a right knee disability, a left knee disability, 
arthritis of the hands, residuals of heat stroke, and 
hypertension.  

Accordingly, the Board does not have appellate jurisdiction 
to review the claims, and the appeal as to the claims is 
dismissed. 38 U.S.C.A. § 7105. 


ORDER

The appeal of the claims of service connection for a pinched 
nerve of the right leg, a right knee disability, a left knee 
disability, arthritis of the hands, residuals of heat stroke, 
and hypertension is dismissed. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


